In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Lynaugh, J.), dated December 24, 2008, as, after a hearing, granted the mother’s petition for permission to relocate to Texas with the parties’ child.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Family Court’s determination permitting the mother to relocate with the child to Texas was in the best interests of the child and was supported by a sound and substantial basis in the record (see Matter of Tropea v Tropea, 87 NY2d 727, 739 [1996]; Matter of Fegadel v Anderson, 40 AD3d 1091, 1093 [2007]). The mother demonstrated that the move would enhance the child’s *1178life economically, emotionally, and educationally (see Matter of Tropea v Tropea, 87 NY2d at 740-741). Further, the attorney for the child supported the Family Court’s determination (see Matter of Fegadel v Anderson, 40 AD3d at 1093; Matter of Kozlowski v Mangialino, 36 AD3d 916, 917 [2007]).
The father’s remaining contentions are without merit. Rivera, J.P., Florio, Miller and Austin, JJ., concur.